—In an action to recover the proceeds of a promissory note, the defendants appeal, as limited by their brief, from stated portions of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated June 6, 1995, which, inter alia, denied that branch of their motion which was to vacate certain prior orders and a judgment entered therein.
*435Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants failed to establish the existence of any newly discovered evidence (see, CPLR 5015 [a] [2]) or that the respondent had engaged in "fraud, misrepresentation, or other misconduct” (CPLR 5015 [a] [3]). Accordingly, that branch of their motion which was to vacate certain prior orders and a judgment entered in the action was properly denied.
The defendants’ remaining contentions are without merit. O’Brien, J. P., Altman, Goldstein and McGinity, JJ., concur.